Citation Nr: 0021995	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  98-19 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $5,770.



REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from April 1951 to April 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Buffalo, New York, which 
denied the request for waiver of the recovery of an 
overpayment of VA improved pension benefits in the amount of 
$5,770.  

In a June 1998 determination, the RO determined that the 
veteran had not filed a timely notice of disagreement 
following the June 1993 notice of the denial of his request 
for waiver of the recovery of a prior overpayment.  In 
November 1998, a notice of disagreement was received and in 
December 1998, a statement of the case was issued on this 
matter.  Since a substantive appeal was not thereafter 
received, this issue was not perfected and is not in 
appellate status.  38 U.S.C.A. § 7105 West 1991); 38 C.F.R. 
§ 20.202 (1999).  


REMAND

In a March 1981 rating decision, entitlement to nonservice-
connected pension benefits was granted.  In May 1981, the 
veteran was notified of this award and was provided a VA Form 
21-6896 which notified the veteran that his pension payments 
were based upon his annual family income; that his payments 
were based upon zero family income; that he must notify VA 
immediately if his family income changed so that adjustments 
in his pension payments could be made; that any change in 
income would be effective the date the change occurred; and 
that in some cases an overpayment might result which would be 
subject to recovery.  Thereafter, the veteran was reminded on 
more than one occasion of his responsibilities as a pension 
recipient.  

In February 1993, a significant overpayment was created.  
According to the RO, since 1984, the veteran's family income 
had consisted of income from various sources which he failed 
to report.  The retroactive reduction of his pension benefits 
based on that information resulted in that significant 
overpayment.  During the course of communication between the 
RO and the veteran, the veteran's wife first indicated in 
March 1992 that the veteran had suffered a stroke in 1989 and 
could basically no longer effectively communicate.  In July 
1993, she provided more information in this regard.  
Nevertheless, VA continued to receive information "from the 
veteran," i.e., documents signed by the veteran which were 
likely prepared by his wife.  

The current overpayment at issue was created by 2 actions.  
First, for the period of March 1, 1991 to June 30, 1994, the 
veteran's wife had earned income which was not fully reported 
in the annual Eligibility Verification Reports (EVRs).  The 
retroactive adjustment to the veteran's pension benefits 
resulted in an overpayment of $512.  For the period of 
December 14, 1994 to October 31, 1995, VA was unaware that 
the veteran was in receipt of Social Security benefits.  The 
RO retroactively adjusted the veteran's benefits which 
resulted in the second overpayment in the amount of $5,258.  
The total of the 2 overpayments is $5,770.  

The Board notes that the inaccurate EVRs were signed by the 
veteran.  However, as noted, it appears likely that they were 
not prepared by the veteran.  The Board points out that the 
veteran and/or his guardian is responsible for accurately 
reporting his family income.  However, VA was on notice that 
the veteran was unable to read, write, or communicate 
effectively.  Obviously, this matter will affect any 
determination regarding fault on the part of the veteran.  
That being noted and since the veteran is currently 
represented by a private attorney, the Board finds that they 
should be given the opportunity to present the accurate 
information with regard to the veteran's income since 1991 to 
include all wage and Social Security Administration income 
and all unreimbursed medical expenses.  It appears that the 
veteran's wife has provided income information from mid-1992 
to mid-1994, but due to circumstances, the Board believes 
that the veteran and his representative should be provided 
further opportunity to fully present his family income since 
1991.  

In addition, if the veteran has been deemed incompetent at 
any time or has or has had a guardian at any time, this 
information should be provided to VA.  Finally, since the 
matter is being remanded, the Board finds that the veteran 
and his representative should be given the opportunity to 
provide a complete and current financial status report.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should provide the veteran and 
his representative with the opportunity 
to provide documentation of his full 
family income from 1991 to the current 
time in order to ensure that the 
overpayment is accurate.  In that regard, 
all income to include income from wages 
and the Social Security Administration 
should be indicated.  Also included in 
the report should be any unreimbursed 
medical expenses paid by the veteran/his 
family.  

2.  The veteran and his representative 
should be provided an opportunity to 
submit a complete and current financial 
status report.

3.  The veteran and his representative 
should inform VA if the veteran has been 
determined to be incompetent at any time 
and whether he has or has had a guardian 
at any time.  His current medical status 
should be indicated.  

4.  The Committee should readjudicate the 
veteran's claim for entitlement to a 
waiver of the recovery of the overpayment 
of VA improved pension benefits in the 
amount of $5,770.  If any action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  The 
supplemental statement of the case should 
comport with the determinations of the 
Committee and should include the laws and 
regulations pertaining to equity and good 
conscience, if applicable.  The veteran 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 5 -


